 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 60 
In the House of Representatives, U. S.,

February 10, 2009
 
RESOLUTION 
Recognizing and commending University of Oklahoma quarterback Sam Bradford for winning the 2008 Heisman Trophy and for his academic and athletic accomplishments. 
 
 
Whereas Sam Bradford was born on November 8, 1987, to Kent and Martha Bradford; 
Whereas Sam Bradford’s mother and father have instilled in him an unparalleled work ethic, outstanding leadership qualities, and a desire to excel; 
Whereas Sam Bradford is an active citizen of the Cherokee Nation of Oklahoma; 
Whereas Sam Bradford is a dedicated student at the University of Oklahoma, majoring in Finance and maintaining a 3.95 grade point average; 
Whereas Sam Bradford is a member of the University of Oklahoma’s Fellowship of Christian Athletes; 
Whereas Sam Bradford is the quarterback for the University of Oklahoma’s football team (Oklahoma) and has played an integral role in such team’s 2008 National Collegiate Athletic Association's (NCAA) national championship bid; 
Whereas Sam Bradford completed 48 touchdown passes in the regular season, setting a University of Oklahoma record for touchdowns in a single season, and also leading the nation in touchdown passes in the 2008 season; 
Whereas in 2008 Sam Bradford surpassed the NCAA record for most touchdowns by a quarterback through his freshmen and sophomore years; 
Whereas in 2008 Sam Bradford led the nation in passing efficiency with a percentage of 186.28; 
Whereas on October 18, 2008, Sam Bradford passed for 468 yards against the University of Kansas, setting a University of Oklahoma record for most passing yards in a single game; 
Whereas in 2008 Sam Bradford guided Oklahoma to a 12–1 record and played an essential role in Oklahoma’s victory over the University of Missouri in the 2008 Big 12 Championship game on December 6, 2008; and 
Whereas on December 13, 2008, Sam Bradford became the 5th Oklahoma football player to win the Heisman Trophy, college football's most coveted and prestigious award: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends Sam Bradford for his academic and athletic accomplishments; 
(2)congratulates Sam Bradford for winning the 2008 Heisman Trophy; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Oklahoma President Boren and Head Football Coach Bob Stoops for appropriate display. 
 
Lorraine C. Miller,Clerk.
